             Case 2:19-cv-05759-MMB Document 7 Filed 04/24/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN MAHONEY, On Behalf of Himself
 and All Others Similarly Situated                                 CIVIL ACTION
                                                                   No. 19-5759
                 v.

 HERR FOODS INCORPORATED

                                      ORDER RE: MOTION TO DISMISS

          AND NOW, this 24th day of April, 2020, upon consideration of Defendant’s Motion to

Dismiss, (ECF 3), Plaintiff’s Response in Opposition, (ECF 4), and Defendant’s Reply, (ECF 5),

and for the reasons stated in the foregoing Memorandum, it is hereby ORDERED that Defendant’s

Motion to Dismiss is GRANTED and Plaintiff’s Complaint is DISMISSED without prejudice.

Plaintiff may file an amended complaint within thirty (30) days.


                                                                                BY THIS COURT:


                                                                                s/ Michael M. Baylson
                                                                                Michael M. Baylson
                                                                                United States District Court Judge

O:\CIVIL 19\19-5759 Mahoney v. Herr Foods\19cv5759 Order re Motion to Dismiss
